DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2011/0037836).
Regarding claim 1, Chang teaches a display device (Abstract: stereoscopic display device), comprising: 
a first display panel (Figs. 1-4: first LCD 11), and 
a second display panel (Figs. 1-4: second LCD 12) that is transparent (Figs. 5-8; Examiner’s Note: to form a stereoscopic display, the front display panel, i.e., second LCD 12 is necessarily transparent such that image slices on the rear display panel are visible to an user) and configured to allow an image displayed on the first display panel to be visible through the second display panel (Figs. 5-8).

claim 2, Chang teaches the display device according to claim 1. Chang further teaches the display device according to claim 1, wherein a gap distance between the first display panel and the second display panel is smaller than approximately 5 cm ([0028]: the feature is included in the prior art of record).

Regarding claim 15, Chang teaches the display device according to claim 1. Chang further teaches the display device according to claim 1, wherein the second display panel is approximately parallel to the first display panel (Figs. 1-4).

Regarding claim 16, Chang teaches the display device according to claim 1. Chang further teaches the display device according to claim 1, further comprising a housing configured to secure the first display panel and the second display panel (Figs. 1-4).

Regarding claim 17, Chang teaches a display method (Figs. 5-7), for use in the display device according to claim 1, comprising: 
obtaining different image signals (Figs. 5-7; [0025]); and 
transmitting the different image signals to the first display panel and the second display panel, respectively, such that the first display panel and the second display panel displays different images (Figs. 5-7; [0025]).

Claims 1, 3, 5-6, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0169551).
claim 1, Park teaches a display device (Abstract: showcase for displaying an exhibit), comprising: 
a first display panel (Figs. 1-2: second display unit 120; Fig. 6: second display unit 220), and 
a second display panel (Figs. 1-2: first display unit 110; Fig. 6: first display unit 210) that is transparent (Fig. 3; [0030]; [0037]) and configured to allow an image displayed on the first display panel to be visible through the second display panel (Fig. 3).

Regarding claim 3, Park teaches the display device according to claim 1. Park further teaches the display device according to claim 1, wherein a cavity is formed between the first display panel and the second display panel to accommodate an object (Figs. 1-3 and 6: exhibit A being placed in the cavity formed between two display units).

Regarding claim 5, Park teaches the display device according to claim 1. Park further teaches the display device according to claim 1, wherein the first display panel and the second display panel are configured to display different images (Figs. 3-6).

Regarding claim 6, Park teaches the display device according to claim 5. Park further teaches the display device according to claim 5, further comprising: 
an image processing circuit (Figs. 3-5: inherent image processing circuit responsible for different images on first and second display units 110 and 120) coupled to the first display 

Regarding claim 15, Park teaches the display device according to claim 1. Park further teaches the display device according to claim 1, wherein the second display panel is approximately parallel to the first display panel (Figs. 1-2 and 6).

Regarding claim 16, Park teaches the display device according to claim 1. Park further teaches the display device according to claim 1, further comprising a housing configured to secure the first display panel and the second display panel (Figs. 1-2 and 6).

Regarding claim 17, Park teaches a display method (Figs. 3-5), for use in the display device according to claim 1, comprising: 
obtaining different image signals (Figs. 3-5; [0030]-[0031]); and 
transmitting the different image signals to the first display panel and the second display panel, respectively, such that the first display panel and the second display panel displays different images (Figs. 3-5; [0030]-[0031]).

Regarding claim 18, Park teaches the method according to claim 17. Park further teaches the method according to claim 17, wherein: 
the different image signals include a foreground image signal (Fig. 4) and a background image signal (Fig. 5); and 

transmitting the background image signal to the first display panel, and transmitting the foreground image signal to the second display panel (Fig. 3).

Regarding claim 20, Park teaches the method according to claim 18. Park further teaches the method according to claim 18, wherein obtaining the different image signals includes receiving the foreground image signal and the background image signal (Figs. 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0169551).
Regarding claim 4, Park teaches the display device according to claim 3. Park does not further teach the display device according to claim 3, wherein the cavity has a thickness ranging from approximately 300 mm to approximately 400 mm.
However, the feature is merely a design choice to accommodate an exhibit of a certain size.
.

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0169551) in view of Jiang et al. (US 2016/0170702).
Regarding claim 7, Park teaches the display device according to claim 6. Park does not expressly teach the display device according to claim 6, wherein the image processing circuit includes: 
a signal input sub-circuit configured to receive an original image signal; and 
a signal decomposition sub-circuit configured to: 
decompose the original image signal to obtain a foreground image signal and a background image signal, and 
transmit the background image signal to the first display panel and transmit the foreground image signal to the second display panel.
The differentiating features indicate that a single image source is used to generate the two images displayed on the first display panel and the second display panel. The technique is not new, however.
Jiang, for instance, teaches in Figs. 8-9 an image processing circuit (Fig. 8: processor 12) includes: 

a signal decomposition sub-circuit (Fig. 8: GPUs 130) configured to: 
decompose the original image signal to obtain a foreground image signal ([0023]) and a background image signal ([0023]), and 
transmit the background image signal to the first display panel and transmit the foreground image signal to the second display panel (Fig. 8: split images 122A and 122B transmitted to respective display panels by processor 12).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Park’s technique with Jiang’s technique, using a single image source and necessary image splitting circuits to generate respective images to be displayed on the first and second display panels.
The motivation/suggestion would have been to achieve compactness and/or low cost for Park’s display device.

Regarding claim 8, Park teaches the display device according to claim 6. Park does not expressly teach the display device according to claim 6, wherein the image processing circuit includes: 
a first signal input sub-circuit configured to receive a background image signal and transmit the background image signal to the first display panel; and 
a second signal input sub-circuit configured to receive a foreground image signal and transmit the foreground image signal to the second display panel.

Jiang, for instance, teaches in Fig. 8, wherein the image processing circuit (i.e., processor 12) includes: 
a first signal input sub-circuit (Fig. 8: back panel source driver 120A) configured to receive a background image signal and transmit the background image signal to the first display panel; and 
a second signal input sub-circuit (Fig. 8: front panel source driver 120B) configured to receive a foreground image signal and transmit the foreground image signal to the second display panel.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Park’s technique with Jiang’s technique, using a single image source and necessary image splitting circuits to generate respective images to be displayed on the first and second display panels.
The motivation/suggestion would have been to achieve compactness and/or low cost for Park’s display device.

Regarding claim 19, Park teaches the method according to claim 18. Park does not further teach the method according to claim 18, wherein obtaining the different image signals includes: 

decomposing the original image signal to obtain the foreground image signal and the background image signal.
The differentiating features indicate that a single image source is used to provide an original image and that the original image is split to a foreground image signal and a background image signal each of which is received by a respective display panel. Park does teaches in Figs. 3-5 a foreground image and a background image are provided to and displayed by respective display panels but is silent on how the background and foreground images are generated. However, it is not new using a single source to provide an original image and decompose the original image to a foreground image and a background image.
Jiang, for instance, teaches in para. [0023] and Fig. 9 receiving an original (incoming) image and decomposing the original image signal to obtain a foreground image signal and a background image signal (Fig. 9).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify Park’s technique with Jiang’s technique, using a single image source to provide an original image and decomposing the original image signal to obtain the foreground image signal and the background image signal.
The motivation/suggestion would have been to achieve compactness and/or low cost for Park’s display device.



Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0037836) in view of Lee (US 2016/0291691).
Regarding claim 9, Chang teaches the display device according to claim 1. Chang further teaches the display device according to claim 1, wherein: 
the first display panel includes a liquid crystal display panel (Figs. 1-4: first LCD 11), and 
the display device further comprising: 
a direct backlight (Fig. 2: backlight module 13; [0019]) arranged on one side of the first display panel that faces away from the second display panel.
Chang does not further teach the second display panel includes an organic light-emitting diode display panel. In contrast, Change teaches the same backlight module provides light to both the first and second display panels. However, it is not new using an OLED panel for a front display panel.
Lee, for instance, teaches in para. [0029] that a transparent front display panel is an OLED display as an option.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to substitute Lee’s transparent OLED display panel for Park’s transparent LCD display panel as the front (second) display panel.
The motivation/suggestion for the modification would have been to simplify the mechanical structure of the display device (since the backlight is not required for the front display panel).

 claim 10, Chang/Lee teach the display device according to claim 9. Chang/Lee does not expressly teach the display device according to claim 9, wherein a luminance of the direct backlight is greater than approximately 8000 nits.
Examiner takes Official Notice that it is common knowledge adjusting a luminance of the direct backlight of a display panel based on parameters of a display, e.g., size, brightness capability and so on. 
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to adjust a luminance of the direct backlight such that it is greater than approximately 8000 nits to meet requirement of a specific display device.

Regarding claim 11, Chang teaches the display device according to claim 1. Chang further teaches the display device according to claim 1, 
wherein: 
the first display panel includes a first liquid crystal display panel (Figs. 1-4: first LCD 11), and 
the second display panel includes a second liquid crystal display panel (Figs. 1-4: second LCD 12).
Chang does not further teach the display device further comprising: 
two edge-lit backlights each arranged at an edge of one of the first display panel or the second display panel.
Lee, however, teaches a display device comprising:

At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Change with Lee’s technique to simplify and provide more operation/maintenance flexibility to the display device (since each backlight can be individually controlled and maintained to provide light for respective display panels).

Regarding claim 14, Chang teaches the display device according to claim 1. Chang does not further teach the display device according to claim 1, wherein: 
the first display panel includes a first organic light-emitting diode display panel, and 
the second display panel includes a second organic light-emitting diode display panel.
Chang, in contrast, teaches the first display panel and second display panel are of LCD display type.
Lee, however, teaches in paras. [0029] and [0086] that both the front display panel and the rear display panel can be in the form of a first organic light-emitting diode display panel.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Chang with Lee’s technique.
Because there are limited display options, one ordinary skill in the art would try any of the options to optimize the result.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2011/0037836) in view of Jeon et al. (US 2017/0242292).
claim 12, Chang teaches the display device according to claim 1. Change does not further teach the display device according to claim 1, wherein: 
the first display panel includes a color film substrate, and 
a color resist layer of the color film substrate includes a quantum dot material.
The differentiating features indicate that the first display panel is a color display panel using quantum dot technique to achieve color conversion for respective pixels. The technique is not new, however.
Jeon, for instance, teaches, in Fig. 9, a display panel that includes:
a color film substrate (Fig. 9: quantum dot color filter 1600), and 
a color resist layer (Fig. 9: first color conversion layer 1640, second color conversion layer 1650 and dispersion material layer 1660) of the color film substrate includes a quantum dot material.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Chang with Jeon’s technique using a color filter layer based on quantum dot material for the first display.
The motivation/suggestion would have been to improve the color conversion efficiency and reduce power consumption of the backlight for the first display panel. 

Regarding claim 13, Chang/Jeon teach the display device according to claim 12. Jeon further teaches the display device according to claim 12, wherein: 
the color film substrate is a first color film substrate (see claim 12 for modification with Jeon’s technique).

the second display panel includes a second color film substrate, and 
a color resist layer of the second color film substrate includes a quantum dot material.
The differentiating features indicate that the second display panel is also a color display panel based on quantum dot technique for achieving color conversion. As applied to claim 12, it is not new in the related art making a color display panel based on quantum dot technique.
Jeon teaches, in Fig. 9, a display panel that includes:
a color film substrate (Fig. 9: quantum dot color filter 1600), and 
a color resist layer (Fig. 9: first color conversion layer 1640, second color conversion layer 1650 and dispersion material layer 1660) of the color film substrate includes a quantum dot material.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Chang with Jeon’s technique using a color filter layer based on quantum dot material for the second display panel.
The motivation/suggestion would have been to improve the color conversion efficiency and reduce power consumption of the backlight for the second display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693